      Case 2:20-cv-00124-CW-DBP Document 2 Filed 02/24/20 Page 1 of 11




Ryan L. McBride, Esq. (16218 UT)
ryan@kazlg.com
KAZEROUNI LAW GROUP, APC
2633 E. Indian School Road, Ste. 460
Phoenix, AZ 85016
Telephone: (800) 400-6808
Facsimile: (800) 520-5523


Attorneys for Plaintiff



                      UNITED STATES DISTRICT COURT
                            DISTRICT OF UTAH


BRADLEY LIGGETT,                       Case No.: 2:20-cv-00124-CW

             Plaintiff,
                 v.
                                       COMPLAINT FOR DAMAGES
UTAH HIGHER EDUCATION                  FOR VIOLATIONS OF:
ASSISTANCE AUTHORITY.
                                         I.    FAIR CREDIT
             Defendant.                        REPORTING ACT, 15
                                               U.S.C. § 1681, ET SEQ.;
                                               AND,

                                         II.   CALIFORNIA
                                               CONSUMER CREDIT
                                               REPORTING
                                               AGENCIES ACT, CAL.
                                               CIV. CODE § 1785.1,
                                               ET SEQ.

                                       Judge: Clark Waddoups

                                       JURY TRIAL DEMANDED




                                  COMPLAINT
                                     -1-
      Case 2:20-cv-00124-CW-DBP Document 2 Filed 02/24/20 Page 2 of 11




      Plaintiff, BRADLEY LIGGETT (“Plaintiff”), alleges the following upon
information and belief based upon personal knowledge:
                            NATURE OF THE CASE
      1.     The United States Congress has found that the banking system is
dependent upon fair and accurate credit reporting.          Inaccurate credit reports
directly impair the efficiency of the banking system, and unfair credit reporting
methods undermine the public confidence, which is essential to the continued
functioning of the banking system. As such, Congress enacted the Fair Credit
Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”) to insure fair and accurate
reporting, promote efficiency in the banking system and protect consumer
privacy. The FCRA seeks to ensure consumer reporting agencies exercise their
grave responsibilities with fairness, impartiality, and a respect for the consumer’s
right to privacy because consumer reporting agencies have assumed such a vital
role in assembling and evaluating consumer credit and other information on
consumers. The FCRA also imposes duties on the sources that provide credit
information to credit reporting agencies, called “furnishers.”
      2.     Plaintiff brings this action seeking damages and any other available
legal or equitable remedies resulting from the illegal actions of defendant, UTAH
HIGHER EDUCATION ASSISTANCE AUTHORITY (“Defendant”), with
regard to inaccurate credit reporting by Defendant.
      3.     While many violations are described below with specificity, this
Complaint alleges violations of the statute cited in its entirety.
      4.     Unless otherwise stated, all of the conduct engaged in by Defendant
took place in either Utah or California.
      5.     Any violations by Defendant were knowing, willful, and intentional,



                                     COMPLAINT
                                        -2-
      Case 2:20-cv-00124-CW-DBP Document 2 Filed 02/24/20 Page 3 of 11




and Defendant did not maintain procedures reasonably adapted to avoid any such
violations.
      6.      Unless otherwise indicated, the use of Defendant’s name in this
Complaint includes all agents, employees, officers, members, directors, heirs,
successors, assigns, principals, trustees, sureties, subrogees, representatives, and
insurers of Defendant.
                           JURISDICTION & VENUE
      7.      Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331; 15
U.S.C. § 1681p; and, 28 U.S.C. § 1367 for supplemental state claims.
      8.      This action arises out of Defendant’s violations of (i) Fair Credit
Reporting Act (“FCRA”), 15 U.S.C. §§ 1681, et seq. (“FCRA”); and, (ii) the
California Consumer Credit Reporting Agencies Act, Cal. Civ. Code § 1785.1, et
seq. (“CCCRAA”).
      9.      Because Defendant conducts business within the State of Utah,
personal jurisdiction is established.
      10.     Venue is proper pursuant to 28 U.S.C. §1391 because Defendant is
headquartered in Salt Lake City, Utah.
                                        PARTIES
      11.     Plaintiff is a natural person residing who resides in the County of
San Luis Obispo, State of California and is a “consumer” as that term is defined
by 15 U.S.C. § 1681a(c).
      12.     Defendant operates within the State of Utah; and, Defendant is a
furnisher of information as contemplated by FCRA sections 1681s-2(b), that
regularly and in the ordinary course of business furnishes information to one or
more consumer reporting agencies about consumer transactions or experiences
with any consumer.
      13.     Defendant is also a “person” as that term is defined by Cal. Civ.
Code § 1785.3(j).


                                        COMPLAINT
                                           -3-
      Case 2:20-cv-00124-CW-DBP Document 2 Filed 02/24/20 Page 4 of 11




      14.    The causes of action herein also pertain to Plaintiff’s “consumer
credit report” as that term is defined by Cal. Civ. Code § 1785.3(d), in that
inaccurate representations of Plaintiff’s credit worthiness, credit standing, and
credit capacity were made via written, oral, or other communication of
information by a consumer credit reporting agency, which is used or is expected
to be used, or collected in whole or in part, for the purposes of serving as a factor
in establishing Plaintiff’s eligibility for, among other things, credit to be used
primarily for personal, family, household and employment purposes.
                           FACTUAL ALLEGATIONS
      15.    At all times relevant, Plaintiff is an individual residing within the
State of California.
      16.    Plaintiff obtained student loans from Defendant for Plaintiff’s
education.
      17.    Sometime thereafter, Defendant reported these loans to Plaintiff’s
credit report as five separate tradelines.
      18.    In October 2018, Plaintiff and his wife began the home buying
process and ultimately found their dream home in November 2018.
      19.    On November 8, 2018, Plaintiff learned for the first time that
Defendant reported 60 and 90 day late payments to Experian Information
Solutions, Inc.; Equifax Information Services, LLC; and, Trans Union LLC,
between December 2012 and January 2013.
      20.    During this time period; however, Plaintiff had received approval
from Defendant for a series of deferments and forbearances due to Plaintiff’s
unemployment status and continuing education.
      21.    Immediately thereafter, Plaintiff submitted a written dispute directly
to Defendant via e-mail on November 9, 2018 as a result of these inaccuracies.
      22.    Defendant’s inaccuracies initially caused Plaintiff to be rejected for
his home.


                                      COMPLAINT
                                         -4-
      Case 2:20-cv-00124-CW-DBP Document 2 Filed 02/24/20 Page 5 of 11




      23.    In December 2018, Plaintiff eventually was approved for a mortgage
but at inferior terms in order to avoid losing his home.
      24.    Since Plaintiff did not receive a response to his November 9, 2018 e-
mail, Plaintiff then submitted additional written disputes directly to Defendant in
February and March 2019.
      25.    Unfortunately, these additional disputes were also ignored by
Defendant.
      26.    In May 2019, Plaintiff’s mortgage broker informed Plaintiff that a
refinance could save Plaintiff approximately $1,000 per month if Plaintiff’s credit
had improved since Plaintiff’s December 2018 purchase.
      27.    Plaintiff reviewed Plaintiff’s credit report from MyFICO on June 3,
2019 and determined that Defendant was continuing to report inaccurate
information regarding Plaintiff’s loan payments.
      28.    Plaintiff immediately submitted additional disputes to Defendant so
that Plaintiff could attempt to benefit from the proposed refinance.
      29.    One June 18, 2019, Defendant sent Plaintiff a letter that stated the
following:




      30.    In an abundance of caution, Plaintiff also submitted detailed written
disputes to each of the credit bureaus as well as Defendant on June 19, 2019 via
certified mail.
      31.    Following receipt, Defendant was required to conduct a reasonable
reinvestigation into these specific accounts on Plaintiff’s consumer report
pursuant to 15 U.SC. § 1681s-2(b)(1)(A).




                                    COMPLAINT
                                       -5-
      Case 2:20-cv-00124-CW-DBP Document 2 Filed 02/24/20 Page 6 of 11




      32.    Despite receipt of Plaintiff’s disputes and Defendant’s own June 18,
2019 admission that the delinquencies were reporting inaccurately, Defendant
verified said inaccurate reporting.
      33.    Accordingly, Defendant failed to conduct a reasonable investigation
with respect to the disputed information as required by 15 U.SC. § 1681s-
2(b)(1)(A) by failing to remove all of the disputed and incorrect information.
      34.    Defendant failed to review all relevant information provided by
Plaintiff in the dispute to the credit bureaus, as required by and in violation of 15
U.SC. § 1681s-2(b)(1)(B).
      35.    Due to Defendant’s failure to reasonably investigate, Defendant
further failed to correct and update Plaintiff’s information as required by 15
U.S.C. § 1681s-2(b)(1)(E), thereby causing continued reporting of inaccurate
information in violation of 15 U.S.C. § 1681-s(2)(b)(1)(C).
      36.    By inaccurately reporting account information after notice and
confirmation of its errors, Defendant failed to take appropriate measures as
required by 15 U.S.C. § 1681s-2(b)(1)(D); and, (E).
      37.    Through this conduct, Defendant has violated Cal. Civ. Code §
1785.25(a) by furnishing information to consumer reporting agencies that
Defendant knew or should know was inaccurate.
      38.    Plaintiff’s continued efforts to correct Defendants’ erroneous and
negative reporting by communicating Plaintiff’s dispute with the credit bureaus
were fruitless.
      39.    Defendant’s continued inaccurate and negative reporting of the
inaccurate information to Plaintiff’s credit report in light of Defendant’s
knowledge of the actual error was willful.
      40.    Defendants’ continued inaccurate and negative reporting of the
inaccurate information to Plaintiff’s credit report in light of Defendants’
knowledge of the actual error was reckless.


                                      COMPLAINT
                                         -6-
      Case 2:20-cv-00124-CW-DBP Document 2 Filed 02/24/20 Page 7 of 11




      41.    Defendants’ failure to correct the previously disclosed inaccuracies
on Plaintiff’s credit reports was intentional and in reckless disregard of its duty to
refrain from reporting inaccurate information.
      42.    Accordingly, Defendant willfully and negligently failed to comply
with Defendant’s duties to reasonably investigate Plaintiff’s dispute.
      43.    Defendant’s inaccurate and negative reporting damaged Plaintiff’s
creditworthiness.
      44.    Subsequently, Plaintiff attempted to obtain goods and/or services
only available to consumers with satisfactory credit reports.
      45.    However, said goods and/or services were denied to Plaintiff due in
part to Defendant’s tradelines on Plaintiff’s credit reports.
      46.    Said tradelines has affected Plaintiff negatively due to the reporting
of multiple delinquencies.
      47.    Plaintiff was forced to obtain a mortgage at less favorable terms than
Plaintiff otherwise qualified for without this derogatory information.
      48.    In addition, Plaintiff was also unable to obtain funding for the
purchase of an investment property due to Defendant’s inaccurate reporting.
      49.    Defendant’s conduct has caused Plaintiff emotional distress;
financial turmoil; and, marital disputes.
      50.    The repeated and continuous violations described herein have caused
Plaintiff unnecessary stress and anxiety.
      51.    Plaintiff’s anxiety; frustration; stress; lack of sleep; nervousness;
anger; and, embarrassment continues to this day because the derogatory credit
information mischaracterizes Plaintiff as someone that avoids Plaintiff’s financial
obligations and significantly harms Plaintiff’s credit score.
      52.    As a direct and proximate result of Defendant’s willful action and
inaction, Plaintiff has suffered actual damages, including, but not limited to,
reviewing credit reports, preparing and mailing dispute letters, attorneys’ fees,


                                     COMPLAINT
                                        -7-
       Case 2:20-cv-00124-CW-DBP Document 2 Filed 02/24/20 Page 8 of 11




loss of credit, loss of ability to purchase and benefit from credit, increased costs
for credit, mental and emotional pain and anguish, and humiliation and
embarrassment of credit denials.
       53.   Plaintiff has further spent countless hours and suffered pecuniary
loss in attempting to correct Defendant’s inaccurate and derogatory information,
without success.
       54.   Based upon the discussion above, Plaintiff contends that punitive
damages are available to Plaintiff.
       55.   By intentionally reporting continuing obligations, Defendant acted in
conscious disregard for Plaintiff’s rights.
       56.   To report an ongoing obligation despite Defendant’s own admissions
to the contrary shows that Defendant took action involving an unjustifiably high
risk of harm that was either known or so obvious that it should be known.
       57.   Since these efforts were unsuccessful, Plaintiff was required to bring
this action to finally resolve Plaintiff’s remaining disputes.
                                          COUNT I:
                 V IOLATION    OF THE    F AIR C REDIT REPORTING ACT,

                        15 U.S.C §§ 1681, ET SEQ. (FCRA)
       58.   Plaintiff hereby incorporates the preceding paragraphs as if set forth
in full.
       59.   The foregoing acts and omissions constitute numerous and multiple
violations of the FCRA.
       60.   As a result of each and every negligent violation of the FCRA,
Plaintiff is entitled to actual damages, pursuant to 15 U.S.C. § 1681o(a)(1); and
reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1681o(a)(2), from
each Defendant.
       61.   As a result of each and every willful violation of the FCRA, Plaintiff
is entitled to actual damages or damages of not less than $100 and not more than


                                      COMPLAINT
                                         -8-
      Case 2:20-cv-00124-CW-DBP Document 2 Filed 02/24/20 Page 9 of 11




$1,000 and such amount as the court may allow, pursuant to 15 U.S.C. §
1681n(a)(1)(A); punitive damages as the court may allow, pursuant to 15 U.S.C.
§ 1681n(a)(2); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
1681n(a)(3) from each Defendant.
                                   COUNT II:
                  V IOLATION O F T HE C ALIFORNIA C ONSUM ER
                     C REDIT R EPORTING A GENCIES A CT ,
                      CAL. CIV. CODE § 1785.1 ET SEQ.
      62.    Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
      63.    The foregoing acts and omissions constitute numerous and multiple
violations of the California Consumer Credit Reporting Agencies Act.
      64.    In the regular course of its business operations, Defendant routinely
furnishes information to credit reporting agencies pertaining to transactions
between Defendant and Defendant’s consumers, so as to provide information to a
consumer’s credit worthiness, credit standing and credit capacity.
      65.    Because Defendant is a partnership, corporation, association, or
other entity, and are therefore a “person” as that term is defined by Cal. Civ. Code
§ 1785.3(j), Defendant is and always was obligated to not furnish information on
a specific transaction or experience to any consumer credit reporting agency if the
person knows or should have known that the information is incomplete or
inaccurate, as required by Cal. Civ. Code § 1785.25(a).
      66.    Since Defendant received all documents required to determine the
inaccuracy of Defendant’s reporting, Defendant should have known to update
said reporting.
      67.    Defendant also should have determined that Defendant’s reporting
was inaccurate through review of Defendant’s own account notes and records.




                                    COMPLAINT
                                       -9-
     Case 2:20-cv-00124-CW-DBP Document 2 Filed 02/24/20 Page 10 of 11




                           PRAYER FOR RELIEF
Wherefore, Plaintiff respectfully requests that the Court grant Plaintiff the
following relief against Defendant:
                                        COUNT I:
                V IOLATION    OF THE    F AIR C REDIT REPORTING ACT,
                             15 U.S.C. § 1681,     ET SEQ .

      68.   Defendant also should have determined that Defendant’s reporting
was inaccurate through review of Defendant’s own account notes and records.
      69.   An award of actual damages in an amount to be determined at trial
pursuant to 15 U.S.C. § 1681o(a)(1) against each Defendant for each incident of
negligent noncompliance of the FCRA;
      70.   An award for costs and reasonable attorney’s fees, pursuant to 15
U.S.C. § 1681n(a)(3), against each Defendant for each incident of negligent
noncompliance of the FCRA;
      71.   An award of actual damages, in an amount to be determined at trial
or damages of a maximum of $1,000 pursuant to 15 U.S.C. § 1681n(a)(1)(A),
against Defendant for each incident of willful noncompliance of the FCRA;
      72.   An award of punitive damages, as the Court may allow pursuant to
15 U.S.C. § 1681n(a)(2), against each Defendant for each incident of willful
noncompliance to the FCRA;
      73.   An award of costs and litigation and reasonable attorney’s fees
pursuant 15 U.S.C. § 1681n(a)(3) and 15 U.S.C. § 1681o(a)(2) against each
Defendant for each incident of noncompliance of the FCRA.




                                      COMPLAINT
                                         -10-
     Case 2:20-cv-00124-CW-DBP Document 2 Filed 02/24/20 Page 11 of 11




                                    COUNT II:
               V IOLATION O F T HE C ALIFORNIA C ONSUM ER
                    C REDIT R EPORTING A GENCIES A CT ,
                    CAL. CIV. CODE § 1785.1 ET SEQ.
      74.    An award of costs and litigation and reasonable attorney’s fees
pursuant 15 U.S.C. § 1681n(a)(3) and 15 U.S.C. § 1681o(a)(2) against each
Defendant for each incident of noncompliance of the FCRA.
      75.    An award of actual damages, in an amount to be determined at trial,
pursuant to Cal. Civ. Code § 1785.31(a)(2)(A), against Defendants;
      76.    An award of punitive damages of $100-$5,000 per willful violation
of Cal. Civ. Code § 1785.25(a), pursuant to Cal. Civ. Code § 1785.31(a)(2)(B)
against UHEAA;
      77.    Award of attorneys’ fees and costs pursuant to Cal. Civ. Code §
1785.31(a)(1); and, Cal. Civ. Code § 1785.31(d) against Defendants;
      78.    Punitive damages according to proof as to the CCCRAA; and, FCRA
against each Defendant;
      79.    For equitable and injunctive relief pursuant to Cal. Civ. Code §
1785.31(b); and,
      80.    Any and all other relief the Court deems just and proper.
                                TRIAL BY JURY
      81.    Pursuant to the seventh amendment to the Constitution of the United
States of America, Plaintiff is entitled to, and hereby demands, a trial by jury.

                                                            Respectfully Submitted,
Dated: February 24, 2020                       KAZEROUNI LAW GROUP, APC

                                               By:   /s Ryan L. McBride
                                                     Ryan L. McBride, Esq.
                                                     Attorney for Plaintiff


                                     COMPLAINT
                                        -11-
